Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 1 of 17 PageID #:
                                  11240


                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF LOUISIANA
                            LAFAYETTE DIVISION

 TOTAL REBUILD, INC.                    )
                                        )
      Plaintiff/Counterclaim-Defendant, )       Case No. 6:15-cv-01855-TAD-CBW
                                        )
 v.                                     )       JUDGE TERRY A. DOUGHTY
                                        )
 PHC FLUID POWER, L.L.C.,               )       MAGISTRATE JUDGE WHITEHURST
                                        )
      Defendant/Counterclaim-Plaintiff. )       JURY TRIAL DEMANDED
                                        )


      DEFENDANT PHC FLUID POWER, L.L.C.’S MEMORANDUM IN SUPPORT
           OF MOTION IN LIMINE REGARDING ACCUSED SYSTEMS




                                            i
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 2 of 17 PageID #:
                                  11241


                                                              TABLE OF CONTENTS



 Table of Authorities ..................................................................................................................................... iii
    I.         INTRODUCTION ............................................................................................................................ 1
    II.        FACTS .............................................................................................................................................. 2
    III.          ARGUMENT ................................................................................................................................ 5
          A. Total’s Assertion of Infringement by the Six Systems Is Contrary to the Ruling and Order on
          PHC’s Motion to Strike. ....................................................................................................................... 6
          B. Total’s Assertion of Infringement by the Six Systems Is Also Contrary to at Least Two
          Additional Court Rulings. ..................................................................................................................... 9
          C.      The Six Systems’ Pumps and Pump Assemblies Are Outside of the Safety Housing. ............... 11
    IV.           CONCLUSION ........................................................................................................................... 12




                                                                                   ii
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 3 of 17 PageID #:
                                  11242


                                                           Table of Authorities

 Cases
 Agostini v. Felton, 521 U.S. 203, 236 (1997) ................................................................................. 5
 Ariwodo v. U.S. Immigration and Customs Enforcement, No. CIV.A. H-04-4572, 2007 WL
   397464 (S.D. Tex. Feb. 1, 2007) ................................................................................................. 6
 Becton, Dickinson and Co. v. Tyco Healthcare Grp., LP, 616 F.3d 1249 (Fed. Cir. 2010) ......... 11
 Gilbert v. Frontera Prod., Ltd., No. CIV.A. 12-2754, 2014 WL 2949452 (W.D. La. June 26,
   2014)............................................................................................................................................ 5
 Linquist v. City of Pasadena, Tex., 669 F.3d 225 (5th Cir. 2012) .................................................. 5
 Williams v. Bd. of Regents of the Univ. Sys. of Ga., 629 F.2d 993 (5th Cir. 1980) ........................ 6
 Rules
 Fed. R. Evid. 401 ............................................................................................................................ 6




                                                                          iii
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 4 of 17 PageID #:
                                  11243


        In support of its Motion in Limine Regarding Accused Systems (“Motion”), Defendant

 PHC Fluid Power, L.L.C. (“PHC”) states as follows:

 I.     INTRODUCTION

        Despite clear instruction by the Court in several Orders, Plaintiff Total Rebuild, Inc.

 (“Total”) continues to assert, and apparently intends to present at trial, six PHC systems that cannot

 infringe because the high-pressure pneumatics testing equipment—namely, the pumps—is not

 located within the explosion proof housing as required by every claim of U.S. Patent No. 8,146,428

 (the “’428 Patent”). In its Ruling and Order on PHC’s motion to strike (Dkt. 263), this Court

 unambiguously held Total is precluded from pursuing a theory of infringement whereby the pumps

 or pump systems are located outside the explosion proof housing because such a theory had not

 been timely disclosed. Total’s proposed trial position that the six systems at issue in this motion

 infringe is directly contrary to that Order. Moreover, on page 30 of the Memorandum Opinion and

 Order on Claim Construction (Dkt. 278), the Court clearly and unequivocally stated the “plain

 language of the claims” requires the high-pressure pneumatics testing equipment to be located

 within the explosion proof housing. The six systems with the high-pressure testing pneumatics

 testing equipment outside of the safety housing cannot infringe based on this holding. Thus, the

 six systems are not relevant to any claim or defense and would be confusing, unduly prejudicial,

 and a needless waste of time and expense if presented the jury. There is no proper and valid reason

 to present at trial systems that cannot plausibly infringe any claim of the ’428 Patent.

        Even if Total comes up with some convoluted claim of infringement of the ’428 Patent

 through the six systems, the time for raising such new theory has long passed. This Court has

 already struck Total’s Third Supplemental Infringement Contentions for being untimely and held

 that Total is precluded from asserting theories of infringement that were not timely disclosed in its



                                                   1
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 5 of 17 PageID #:
                                  11244


 Original, First Supplemental or Second Supplemental Infringement Contentions. To permit Total

 to assert new theories of infringement for the six systems nearly four years after first filing its

 complaint, numerous supplemental infringement contentions, and on the eve of trial is unduly

 prejudicial and ignores the Court’s prior determinations.

        Prior to filing the Motion, PHC requested Total drop its claims of infringement on the basis

 of the six systems. However, Total maintains the six systems infringe its patent. Total will not

 withdraw its assertions of infringement by these six systems or even explain its basis for its

 continued assertion of infringement of these six systems. With trial set to commence on September

 16, 2019, PHC now moves for an order specifically precluding Total from asserting infringement

 by these six systems at trial. Total must be precluded from referencing the six systems at trial and

 any testimony, documents, and/or things that reference or include the six systems must be

 excluded.

 II.    FACTS

        On December 10, 2018, over three and a half years after this case began, Total served its

 Third Supplemental Infringement Contentions on PHC. (Dkt. 232-2). On February 28, 2019, PHC

 moved to strike Total’s Third Supplemental Infringement Contentions. Motion to Strike

 Infringement Contentions or, Alternatively, to Add Patent Term for Construction During Markman

 Hearing (“Motion to Strike”) (Dkt. 243). The basis for the Motion to Strike was Total’s attempt to

 vastly expand the theories by which it alleged PHC infringed its patent in its Third Infringement

 Contentions and that the Third Infringement Contentions were untimely because they were served

 over 2 years after the deadline for infringement contentions had passed and, in fact, served after

 fact discovery had closed. As PHC argued, allowing Total to alter its infringement theories years




                                                  2
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 6 of 17 PageID #:
                                  11245


 after Total was required to disclose them and after the close of discovery, discovery that was based

 on the infringement theories Total did timely disclose, would have significantly prejudiced PHC.

        On March 28, 2019, this Court granted the Motion to Strike, struck Total’s Third

 Supplemental Infringement Contentions, and ordered Total is “PRECLUDED from proceeding

 on any infringement theory not identified with sufficient specificity in its original infringement

 contentions, first supplemental infringement contentions, or second supplemental infringement

 contentions.” Ruling and Order (Dkt. 263) (emphasis in original). The Court specifically held that

 Total’s Original Contentions, First Supplemental Contentions, and Second Supplemental

 Contentions “targeted systems using pumps or pump systems within an explosion-proof safety

 housing” (Ruling and Order at 2 (Dkt. 263)), and in its Third Supplemental Contentions, “Total

 Rebuild takes a new position: it contends that a system using pumps or pump systems outside an

 explosion-proof safety housing can infringe its patent.” Id. at 2. That holding was reiterated in this

 Court’s Ruling on PHC’s Motion in Limine (“Limine Ruling”). Limine Ruling at 3 (Dkt. 282) (“In

 the Order granting Defendant’s Motion to Strike, the Court found that Plaintiff was improperly

 trying to expand its infringement contentions by taking the new position that ‘using pumps or

 pump systems outside an explosion-safety housing can infringe its patent.’”).

        On April 1, 2019, in response to PHC’s request that Total clarify which systems Total was

 accusing of infringement in view of the Ruling and Order, Total stated that it would assert

 infringement of eight PHC pressure testing systems. Exhibit 1. However, in five of those systems,

 the pumps are outside of the alleged explosion-proof housing. The five systems are:

        1.      PHC-TB-23-W-ATV4-HSF202-4RC (hereinafter “GE Oil”);

        2.      PHC-TB-15-W-ATV4-GSF100-ASF150-AGT62-152-RC                     (hereinafter   “Baker
                Hughes Emmott”);

        3.      PHC-TB-15-W-ATV4-GSF100-ASF150-DL-1 (hereinafter “Baker Ok Long”);


                                                   3
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 7 of 17 PageID #:
                                  11246


          4.      PHC-TB-15-W-ASFB22-HSF202-RC (hereinafter “Cameron Brown”); and

          5.      PHC-TB-20-W-ATV4-HSF202-RC (hereinafter “GE Canton”).

 Id.

          On July 19, 2019, Total served its proposed pretrial order on PHC. Exhibit 2. In its

 proposed pretrial order, and among other broad categories1,Total accused a sixth system wherein

 the pumps and pump systems are outside of the alleged explosion-proof safety housing as

 infringing. The six accused systems are:

          1.      GE Oil (PHC-TB-23-W-ATV4-HSF202-4RC to GE a/k/a PHC-PS-23-W-ATV4-
                  HSF202-RC);

          2.      Cameron Brown (PHC-TB-15-W-ASFB22-HSF202-RC to Cameron);

          3.      Baker Hughes Emmott (PHC-TB-15-W-ATV4-GSF100-AGT62-152-RC to Baker
                  Hughes);

          4.      Baker Ok Long (PHC-TB-15-W-ATV4-GSF100-ASF150-DL-1 to Baker Hughes
                  Oklahoma);

          5.      PHC-TB-10-W-ATV-GSF100-DL-1 to Baker Hughes Oklahoma (hereinafter
                  “Baker Ok Short”) (not identified in April 1, 2019 email);

          6.      GE Canton (PHC-TB-20-W-ATV4-HSF202-RC to GE).

 Id.

          The claim charts attached to Total’s Second Supplemental Infringement Contentions

 (which have not been excluded) identify the “bunker” of the six accused systems as being the

 “explosion-proof safety housing” element of independent claims 1, 11, and 16 (from which all

 claims of the ’428 Patent depend) as follows;:




 1
     PHC has simultaneously filed a separate motion in limine regarding those broad categories.
                                                  4
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 8 of 17 PageID #:
                                  11247




 Second Supplemental Infringement Contentions at 7, 17-18, 31-32 (Dkt. 189-10). The parties do

 not dispute the pumps of the six systems are outside the bunker. Accordingly, Total’s continued

 assertion of infringement by systems with pumps and pump systems outside of the safety housing

 is directly contrary to several rulings of this Court. Further, because Total cannot assert

 infringement by these systems, they are irrelevant and should be excluded under Federal Rule of

 Evidence 402.

 III.   ARGUMENT

        Total’s continued assertion of systems that do not have all the high-pressure pneumatics

 testing equipment within the explosion proof housing is a per se violation of the law of this case.

 “Under the ‘law of the case’ doctrine, ‘a court should not reopen issues decided in earlier stages

 of the same litigation.’” Gilbert v. Frontera Prod., Ltd., No. CIV.A. 12-2754, 2014 WL 2949452

 (W.D. La. June 26, 2014) (citing Agostini v. Felton, 521 U.S. 203, 236 (1997)); see also Linquist

 v. City of Pasadena, Tex., 669 F.3d 225, 238-39 (5th Cir. 2012). “A court can depart from a prior

 holding if it feels that holding ‘is clearly erroneous and would work a manifest injustice.’” Gilbert,

 2014 WL 2949452 (citing Agostini, 521 U.S. at 236). As explained below, the Court has clearly

 and unambiguously ruled systems in which all the high-pressure pneumatics testing equipment is

 not within the explosion proof housing cannot be raised in this case and cannot infringe any claim

 of the ’428 Patent.



                                                   5
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 9 of 17 PageID #:
                                  11248


        Further, because Total cannot assert the six systems infringe, they are irrelevant to this case

 and must be excluded under Federal Rule of Evidence 402. Ariwodo v. U.S. Immigration and

 Customs Enforcement, No. CIV.A. H-04-4572, 2007 WL 397464 at *1 (S.D. Tex. Feb. 1, 2007)

 (citing Williams v. Bd. of Regents of the Univ. Sys. of Ga., 629 F.2d 993, 999 (5th Cir. 1980)) (“The

 relevancy issue is the initial inquiry when any item is offered as evidence because to be admissible,

 the item must be relevant.”). Evidence is relevant, and thus admissible, if (1) it has a tendency to

 make a fact more or less probable than it would be without evidence; and (2) the fact is of

 consequence in determining the action. Fed. R. Evid. 401. The prior rulings in this case render the

 six accused systems irrelevant to this lawsuit.

        A.      Total’s Assertion of Infringement by the Six Systems Is Contrary to the Ruling
                and Order on PHC’s Motion to Strike.

        In the Ruling and Order, the Court clearly and unequivocally held Total’s Original

 Contentions, First Supplemental Contentions, and Second Supplemental Contentions “targeted

 systems using pumps or pump systems within an explosion-proof safety housing” (Ruling and

 Order, Dkt. 263 at 2), and in its Third Supplemental Contentions, “Total Rebuild takes a new

 position: it contends that a system using pumps or pumps systems outside an explosion-proof

 safety housing can infringe its patent.” (Id. at 2). The Court struck the Third Supplemental

 Contentions and precluded Total from relying on theories of infringement not timely disclosed.

 Thus, the unambiguously established law of this case is Total cannot rely on any theory of

 infringement wherein the pump or pump systems are outside of the explosion-proof safety housing.

        This is not a case where the Court should depart from its prior holding because it was

 erroneous and would work a manifest injustice. The Court’s granting of PHC’s Motion to Strike

 was not erroneous and Total has not sought review, revision or rehearing on that Order. PHC’s

 Memorandum in Support of Motion to Strike Infringement Contentions set out in detail how

                                                   6
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 10 of 17 PageID #:
                                   11249


  Total’s Original Infringement Contentions, First Supplemental Infringement Contentions, and

  Second Original Infringement Contentions failed to disclose a theory of infringement whereby the

  pumps or pump systems were outside of the safety housing. (See Memo., Dkt. 247 at 7-14). PHC

  incorporates by reference that document as if expressly stated herein.

         In its Opposition to the Motion to Strike, Total did not argue those theories had previously

  been disclosed. See generally, Opposition. Instead, Total attempted to blame PHC for its failure to

  timely disclose the infringement theory:

         Total’s [Third Supplemental Infringement] contentions were not filed until
         December 2018 because PHC delayed inspections by Total’s expert, Brian LaFleur.
         Until then, Total was unaware of PHC’s vent valve manifolds and the fact that PHC
         had moved its pumps outside the bunker housing in a transparent attempt to
         override the ’428 Patent.

  (Opposition, Dkt. 253 at 2). The Court ruled that this excuse was completely unsupported:

         And [Total] asserts—without support—that it could not supplement its contentions
         until recently because PHC Fluid Power ‘delayed, obfuscated, and restricted its
         access to usable discovery.’ (Doc. 253 at p. 6). This is not the first time Total
         Rebuild has accused PHC Fluid Power of misconduct without supporting the
         accusation; it also did so in its briefing on a motion to continue. (Doc. 152-2 at p.
         4). In its ruling on that motion, the Court found that the accusation lacked support
         and warned the parties that sanctions would follow unfounded accusations of
         misconduct. (Doc. 161 at p. 3). The Court finds Total Rebuild’s unsupported
         accusations of misconduct as unpersuasive now as it found them then.

  (Ruling and Order, Dkt. 263 at 4 (emphasis added)). Thus, the Court’s Ruling and Order was not

  by any means erroneous.

         Total also cannot show manifest injustice even if it had timely filed a request for review,

  revision or rehearing, which it did not do. The Court correctly found PHC would be highly

  prejudiced if Total’s new theories of infringement were not stricken. (Ruling and Order, Dkt. 263

  at 4) (“The unfair-prejudice factor supports striking the contentions. Total Rebuild does not dispute

  that its new contentions would ‘vastly expand’ its claims and thus require PHC Fluid Power to

  revise its defenses. The parties tailored two years of discovery and motion practice—including

                                                   7
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 11 of 17 PageID #:
                                   11250


  eight depositions, three motions to compel, two motions for summary judgment, and four motion

  in limine—to theories of infringement Total Rebuild now seeks to overhaul.”). PHC would be

  even more prejudiced if Total was now permitted on the eve of trial to assert infringement under

  the theories that were not timely disclosed. No injustice would result to Total for Total’s failure to

  meet the stipulated Court ordered deadlines. Instead, allowing Total to assert new theories of

  infringement on the eve trial would result in only manifest injustice to PHC. This is exactly the

  type of last-second desperation ambushes that the Federal Rules of Civil Procedure and the Patent

  Rules were intended to prevent.

         Further, PHC included an alternative request for relief that the claim term “high-pressure

  pneumatics testing equipment” be construed in the Motion to Strike. Motion to Strike at 20. The

  Court did not construe the term because the Court precluded Total from asserting the theories of

  infringement requiring the term be construed. (See generally, Ruling and Order, Dkt. 263). The

  parties also subsequently submitted a Joint Stipulation to Submit the Markman Construction

  Hearing on the Briefs. (Dkt. 265). PHC’s stipulation to that filing was based on the Court’s ruling

  that Total was precluded from asserting infringement by systems having pumps or pump systems

  outside the safety housing. Permitting Total to now proceed on infringement theories based on a

  construction of “high-pressure pneumatics testing equipment” not briefed, argued, or decided

  because the Court previously precluded Total from proceeding on those theories would also be

  manifestly unjust to PHC.

         The parties do not dispute that the pumps and pump systems of the six systems are outside

  the safety housing (i.e., “bunker”). Indeed, Total admitted in its Opposition to the Motion to Strike

  that the six systems at issue have their pumps and pump assemblies outside the safety housing.

  (See, e.g., Opposition, Dkt. 253 at 2 (“Total was unaware . . . that PHC had moved its pumps



                                                    8
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 12 of 17 PageID #:
                                   11251


  outside the bunker housing in a transparent attempt to override the ’428 Patent.” “Total was not

  aware . . . that PHC had isolated the pumps outside the bunker housing . . . .”)). Additionally, PHC

  attaches hereto the Declaration of Ron Hyziewicz (attached to the Motion as Exhibit 3) that

  confirms the location of the pump and pump systems outside of the safety systems in these systems.

  Total cannot and does not dispute that the pump and pump assemblies of these six systems are

  outside of safety housing.

            Finally, because Total cannot assert that the six accused systems infringe the ’428 Patent,

  they are irrelevant to this lawsuit and must be excluded under Federal Rule of Evidence 402. There

  is simply no valid reason for Total to present to the jury systems that cannot infringe the ’428

  Patent.

            Accordingly, Total may not assert that pressure testing systems wherein the pumps or pump

  systems are outside of the safety housing infringe the ’428 Patent. Because the pump and pump

  systems of the six systems are outside of the safety housing, the Court should exclude and preclude

  Total from raising them at trial on this basis alone.

            B.     Total’s Assertion of Infringement by the Six Systems Is Also Contrary to at
                   Least Two Additional Court Rulings.

            Total’s assertion of patent infringement by systems with pumps and pump systems outside

  of the safety housing also is contrary to at least two other Court rulings. In the Memorandum and

  Order on Claim Construction (“Construction Memorandum”), the Court held:

            The Court’s construction indicates that plumbing and hoses that couple the high-
            pressure pneumatics testing equipment to the high-pressure device for testing are
            not the recited “high-pressure pneumatics testing equipment.” The “high-pressure
            pneumatics testing equipment” is a separately claimed element from the structure
            for “coupling said high-pressure pneumatics testing equipment to said high-
            pressure device.” The plain language of the claims requires both the “high-pressure
            pneumatics testing equipment” and the “means … for coupling” to be “within said
            housing.” To the extent that a party contends that plumbing and hoses are the recited
            “high-pressure pneumatics testing equipment,” the Court rejects that argument.

                                                     9
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 13 of 17 PageID #:
                                   11252


  (Construction Memo., Dkt. 278 at 30). The Limine Ruling includes an almost identical holding.

  (Limine Ruling, Dkt. 282 at 5 (“the plumbing and hoses that couple the high-pressure pneumatics

  testing equipment to the high-pressure device for testing are not the recited ‘high-pressure

  pneumatics testing equipment.’ The ‘high-pressure pneumatics testing equipment’ is a separately

  claimed element from the structure for ‘coupling said high-pressure pneumatics testing equipment

  to said high-pressure devices.’ The plain language of the claims require both the ‘high-pressure

  pneumatics testing equipment’ and the ‘means . . . for coupling’ to be ‘within said housing.’”)).

         The six systems at issue have high-pressure pneumatics testing equipment in the form of

  pumps that are outside the safety housing. The plumbing and hoses that connect the pumps to the

  device to be tested under pressure inside the safety housing extend from outside the safety housing

  (to attach to the pumps) to inside the safety housing (to attach to the device being tested). In its

  Third Supplemental Infringement Contentions, which this Court has already struck, Total asserted

  that plumbing and hoses that connected the pumps to the device to be tested were both the “high-

  pressure pneumatics testing equipment” and the “means within the [safety] housing for coupling

  said high-pressure pneumatics testing equipment to said high-pressure device for testing.” (See,

  e.g., Opposition, Dkt. 253 at 2 (Total explaining that it did not timely identify “vent valve manifold,

  hose, and hose racks” as “high-pressure pneumatics testing equipment” because it had not

  performed an inspection)). The Court’s holding in the Construction Memorandum and Limine

  Ruling preclude this argument. Nonetheless, Total continues to assert that the six systems infringe

  the ’428 Patent and has not indicated it is asserting a different theory of infringement. Total’s

  position is directly contrary to the Court’s rulings.

         The Construction Memorandum and Limine Ruling were not erroneous. The Court

  correctly found the claims of the ’428 Patent recite “high-pressure pneumatics testing equipment”



                                                    10
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 14 of 17 PageID #:
                                   11253


  and, separately, “means within said housing for coupling said high-pressure pneumatics testing

  equipment to said high-pressure device for testing.” That distinct elements of a patent claim refer

  to distinct structures cannot be disputed. Becton, Dickinson and Co. v. Tyco Healthcare Grp., LP,

  616 F.3d 1249, 1254 (Fed. Cir. 2010) (“Where a claim lists elements separately, the clear

  implication of the claim language is that those elements are distinct components of the patented

  invention.”) (citation omitted).

         Total also cannot show manifest injustice. There cannot be injustice to Total from the

  Court’s proper construction of the claims. Allowing Total to maintain theories of infringement that

  are not supported by the claim language and that would contradict the Court’s claim constructions

  would be manifestly unjust to PHC. Accordingly, Total should also be precluded from arguing at

  trial that the six systems infringe its patent because the position is precluded from the Construction

  Memorandum and Limine Ruling.

         C.      The Six Systems’ Pumps and Pump Assemblies Are Outside of the Safety
                 Housing.

         Total refuses to explain the basis for its continued assertion that the six systems infringe

  the ’428 Patent. Total admitted in its Opposition to the Motion to Strike that the six systems have

  their pumps and pump assemblies outside the safety housing. (See, e.g., Opposition at 2 (“Total

  was unaware . . . that PHC had moved its pumps outside the bunker housing in a transparent

  attempt to override the ’428 Patent.” “Total was not aware . . . that PHC had isolated the pumps

  outside the bunker housing . . . .”). Thus, Total does not dispute that the systems’ pump and pump

  systems are outside of the safety housing. Additionally, PHC is submitting herewith the

  Declaration of Ron Hyziewicz (attached hereto as Exhibit 3) that confirms the location of the pump

  and pump systems outside of the safety systems in these systems. Accordingly, Total should be

  precluded and excluded from asserting infringement by the following six systems at trial:

                                                   11
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 15 of 17 PageID #:
                                   11254


         1.      GE Oil (PHC-TB-23-W-ATV4-HSF202-4RC to GE a/k/a PHC-PS-23-W-ATV4-
                 HSF202-RC);

         2.      Cameron Brown (PHC-TB-15-W-ASFB22-HSF202-RC to Cameron);

         3.      Baker Hughes Emmott (PHC-TB-15-W-ATV4-GSF100-AGT62-152-RC to Baker
                 Hughes);

         4.      Baker Ok Long (PHC-TB-15-W-ATV4-GSF100-ASF150-DL-1 to Baker Hughes
                 Oklahoma);

         5.      Baker Ok Short (PHC-TB-10-W-ATV-GSF100-DL-1 to Baker Hughes
                 Oklahoma);

         6.      GE Canton (PHC-TB-20-W-ATV4-HSF202-RC to GE)

  To the extent that Total attempts to assert a new theory as to why the six systems infringe, it should

  be excluded and precluded because it was not timely disclosed and would be highly prejudicial to

  PHC. PHC also reserves the right to argue that any new theories proposed by Total are not

  supported by the claims and/or are already precluded by the Court’s rulings in this case.

  IV.    CONCLUSION

         PHC respectfully requests that its Motion be granted.



         Dated: July 26, 2019
                                                        Respectfully submitted,
                                                        MILLER LEGAL PARTNERS PLLC

                                                        /s/ Nicholas R. Valenti
                                                        Samuel F. Miller, TN Bar No. 22936
                                                        Nicholas R. Valenti, TN Bar No. 35420
                                                        Fifth Third Center – Suite 2000
                                                        424 Church Street
                                                        Nashville, Tennessee 37129
                                                        Tel/Fax: (615) 988-9011
                                                        Email: smiller@millerlegalpartners.com
                                                        nvalenti@millerlegalpartners.com

                                                        NEUNERPATE


                                                   12
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 16 of 17 PageID #:
                                   11255


                                            /s/ Cliff A. Lacour
                                            Brandon W. Letulier - #28657
                                            Cliff A. LaCour - #30581
                                            One Petroleum Center, Suite 200
                                            1001 West Pinhook Road
                                            Lafayette, Louisiana 70503
                                            Tel: (337) 237-7000
                                            Fax: (337) 233-9450
                                            Email: bletulier@neunerpate.com
                                                     clacour@neunerpate.com

                                            Attorneys for PHC Fluid Power, L.L.C.




                                       13
Case 6:15-cv-01855-TAD-CBW Document 290-4 Filed 07/26/19 Page 17 of 17 PageID #:
                                   11256


                                 CERTIFICATE OF SERVICE
         The undersigned certifies that on this 26th day of July 2019, a copy of the foregoing was
  served on counsel of record listed below via the Court’s ECF system:
  William W. Stagg
  Chase A. Manuel
  Steven G. Durio
  Tyler Rush
  Durio, McGoffin, Stagg & Ackermann, PC
  220 Heymann Boulevard (70503)
  Post Office Box 51308 Lafayette, LA 70505-1308
  Bill@dmsfirm.com
  Chase@dmsfirm.com
  Buzz@dmsfirm.com
  tyler@dmsfirm.com

  Brandon W. Letulier
  Cliff A. LaCour
  NeunerPate
  One Petroleum Center, Suite 200
  1001 W. Pinhook Road
  Lafayette, LA 70503
  bletulier@neunerpate.com
  clacour@neunerpate.com

                                                             s/ Nicholas R. Valenti
                                                             Nicholas R. Valenti




                                                14
